NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         DEC 08 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

LYLE MARK COULTAS,                               No. 13-35402

                Plaintiff - Appellant,           D.C. No. 3:11-cv-00045-AC

  v.
                                                 MEMORANDUM*
STEVEN PAYNE, individually and in his
official capacity as Oregon State Crime
Laboratory Detective; et al.,

                Defendants - Appellees.


                      Appeal from the United States District Court
                               for the District of Oregon
                     John V. Acosta, Magistrate Judge, Presiding**

                           Submitted November 18, 2014***

Before:         LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Former Oregon state prisoner Lyle Mark Coultas appeals pro se from the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment under Federal Rule of Civil Procedure 54(b) in his 42

U.S.C. § 1983 action alleging civil rights violations arising from his state court

conviction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal under Fed. R. Civ. P.

12(b)(6)); Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir. 2007) (dismissal under

Heck v. Humphrey, 512 U.S. 477 (1994)). We vacate and remand.

      The district court did not have the benefit of our recent decision in Jackson

v. Barnes, 749 F.3d 755 (9th Cir. 2014), when it determined that Coultas’s § 1983

claims against the individual defendants, Steven Payne and Carroll Tichenor, were

Heck-barred. In Jackson v. Barnes, the court held that certain claims were not

Heck-barred because the criminal defendant was reconvicted without use of the

evidence obtained in violation of his constitutional rights. See id. at 759-60.

Accordingly, we vacate the district court’s dismissal of Coultas’s § 1983 claims

against the individual defendants and remand to allow the district court to

reconsider its application of Heck, including whether Coultas’s postconviction

relief invalidated his initial conviction, and whether his claims are inconsistent

with his subsequent guilty plea conviction.

      Coultas waived his appeal of his § 1983 claims against the State of Oregon,

the Oregon State Police, and the Yamhill County District Attorney’s Office by not


                                           2                                      13-35402
presenting any argument or legal authority on them. See Kohler v. Inter-Tel

Techs., 244 F.3d 1167, 1182 (9th Cir. 2001).

      Coultas’s request for oral argument, filed on January 17, 2014, and Coultas’s

motion to take judicial notice, filed on June 2, 2014, are denied as unnecessary.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          3                                    13-35402